Exhibit 10.2

 

SUPPLEMENT NO.1 TO

COLLATERAL SECURITY AGREEMENT

 

This SUPPLEMENT NO. 1 dated as of December 20, 2005 (this “Supplement”) to the
Agreement (as defined below) is by Huntsman Advanced Materials Holdings LLC, a
Delaware limited liability company, Huntsman Advanced Materials LLC, a Delaware
limited liability company, and Huntsman Advanced Materials Americas, Inc., a
Delaware corporation (each, a “New Assignor” and, collectively, “New
Assignors”), each a Subsidiary of the Company, in favor of Deutsche Bank AG New
York Branch, as Collateral Agent under the Collateral Security Agreement dated
as of August 16, 2005, by and among Huntsman International LLC, a Delaware
limited liability company, as an Assignee, certain subsidiaries of Huntsman
International LLC from time to time party thereto, as Assignors, and Deutsche
Bank AG New York Branch, as Collateral Agent (such Collateral Security
Agreement, as amended, restated, supplemented, replaced or otherwise modified
from time to time, the “Agreement”) for the benefit of the Secured Parties
thereunder.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement dated as of August 16, 2005, among
Huntsman International LLC, a Delaware limited liability company, as Borrower,
Deutsche Bank AG New York Branch, as Administrative Agent for the Lenders
thereunder, Deutsche Bank Securities, Inc., as Joint Lead Arranger and Joint
Book Runner, Citigroup Global Markets, as Co-Syndication Agent, Joint Lead
Arranger and Joint Book Runner, Credit Suisse, as Co-Syndication Agent, Joint
Lead Arranger and Joint Book Runner, and the Lenders identified therein, as
amended by the Consent and First Amendment to Credit Agreement dated as of
December 20, 2005 (such Credit Agreement, as so amended, and as same may
hereafter be amended, modified, extended, renewed, replaced, restated, waived or
supplemented from time to time, and including any agreement extending the
maturity of or restructuring all or any portion of the Indebtedness under such
agreement or any successor agreement, the “Credit Agreement”), the Lenders have
agreed to extend certain credit facilities to the Company on terms and
conditions provided therein;

 

WHEREAS, pursuant to Section 7.11(d) of the Credit Agreement, the Company is
required to cause each Domestic Subsidiary that was not in existence (other than
a Receivable Subsidiary or an Unrestricted Subsidiary) on the dates of such
respective Loan Documents to become a party to the Agreement;

 

WHEREAS, Section 14.2(d) of the Agreement provides that additional Subsidiaries
of the Company may become Assignors under the Agreement by execution and
delivery of a document in the form of this Supplement;

 

WHEREAS, pursuant to Section 7.11(b) of the Credit Agreement, the Company is
required to cause (i) each Subsidiary (other than a Receivables Subsidiary) that
is organized under the laws of a state of the United States of America or the
District of Columbia and (ii) each other Subsidiary that is wholly owned by a
corporation organized under the laws of a state of the United States or the
District of Columbia and is disregarded as an entity separate from that owner
under Treasury Regulation section 301.7701-3, in each case, that was not in
existence on the

 

1

--------------------------------------------------------------------------------


 

Closing Date, to become a party to the Subsidiary Guaranty (as defined in the
Credit Agreement); and

 

WHEREAS, concurrently with its execution and delivery of this Supplement, each
New Assignor is executing and delivering either a Subsidiary Guaranty in favor
of the Secured Parties or a supplement to the Subsidiary Guaranty pursuant to
which it is becoming a party thereto;

 

NOW, THEREFORE, in consideration of the premises above and as set forth in the
Security Agreement, the parties hereto agree as follows:

 

2

--------------------------------------------------------------------------------


 

ARTICLE I

 

SUPPLEMENT TO SECURITY AGREEMENT

 

1.1.         Supplement to Security Agreement.   In accordance with
Section 14.2(d) of the Agreement, each New Assignor, by its execution and
delivery of this Supplement, becomes a party to the Agreement as an Assignor
with the same force and effect as if originally named therein as an “Assignor”,
and each New Assignor hereby (a) agrees to all the terms and provisions of the
Agreement and agrees to be bound by, subject to, and to perform all obligations
duties and liabilities of an Assignor under the Agreement, (b) represents and
warrants that the representations and warranties made by it as an Assignor
thereunder are true and correct in all material respects on and as of the date
hereof and agrees that the Schedules hereto (each of which is designated as a
supplement to a corresponding Schedule to the Agreement) are hereby incorporated
in their entirety into such corresponding Schedules to the Agreement.  Each
reference to a “Subsidiary” or an “Assignor” in the Agreement shall be deemed to
include each New Assignor.  All of the terms of the Security Agreement are
hereby incorporated in their entirety.

 

1.2.         Additional Representations, Warranties and Covenants.  Each New
Assignor represents and warrants to the Collateral Agent that this Supplement
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

 

ARTICLE II

 

SECURITY INTERESTS

 

2.1          Grant of Security Interests.  (a) As collateral security for the
prompt and complete payment and performance of the Secured Obligations when due,
and to induce the Administrative Agent and the Lenders to continue to provide
the financial accommodations to Borrower under the Credit Agreement, each New
Assignor does hereby grant, pledge, assign and transfer unto the Collateral
Agent, in its capacity as Collateral Agent for the benefit of the Secured
Parties, a continuing security interest of first priority in all of the right,
title and interest of such New Assignor in, to and under all of the following,
whether now existing or hereafter from time to time arising, and whether now
owned or hereafter from time to time acquired or created:  (i) all cash,
accounts, deposits, Deposit Accounts, Investment Property, securities accounts,
securities and insurance policies now or at any time hereafter in the possession
or under control of such New Assignor or its respective bailees and any interest
therein, (ii) each and every Receivable, (iii) all Contracts, together with all
Contract Rights arising thereunder, and all equity and debt securities and other
interests in any and all Unrestricted Subsidiaries, (iv) all Inventory, (v) any
cash collateral account established with respect to such New Assignor and all
monies, securities and instruments deposited or required to be deposited in such
cash collateral account, (vi) all Equipment, (vii) all Marks, together with the
registrations and right to all

 

3

--------------------------------------------------------------------------------


 

renewals thereof, and the goodwill of the business of such New Assignor
symbolized by the Marks, and all Intellectual Property Causes of Action,
(viii) all Patents and Copyrights, and all reissues, renewals or extensions
thereof, (ix) all computer programs and all intellectual property rights therein
and all other proprietary information, including, but not limited to, Trade
Secrets, (x) all vehicles, aircraft, vessels, barges, railcars, rolling stock
and Fixtures, together with accessions thereto and replacement parts therefor,
(xi) (A) all Intercompany Notes described in Schedule B (as it may, from time to
time, be supplemented in accordance with the terms of the Agreement), all other
Intercompany Notes and all other promissory notes owing to such New Assignor;
(B) (1) all Capital Stock described in Schedule C (as it may, from time to time,
be supplemented in accordance with the terms of the Agreement) and (2) all other
Capital Stock; and (C) all Stock Rights, (xii) all books and records, customer
lists, ledger cards, credit files, print-outs, and other materials and records
pertaining to any of the foregoing, whether now owned or hereafter acquired,
(xiii) all other Goods, General Intangibles, Chattel Paper, Documents and
Instruments, (xiv) all Letter-of-Credit Rights, (xv) any Commercial Tort Claims
described on Schedule 2.1(k), (xvi) all other personal property of such New
Assignor, whether now owned or hereafter acquired, (xvii) all documents of title
evidencing or issued with respect to any of the foregoing, and (xviii) all
Proceeds and products of any and all of the foregoing (including, without
limitation, all insurance and claims for insurance effected or held for the
benefit of such New Assignor in respect thereof) (all of the above, as limited
below in Sections 2.1(c) and 2.1(d) of this Supplement and Sections 1.1(c) and
1.1(d) of the Agreement, collectively, the “Collateral”); provided, however,
that the security interests granted hereunder shall only cover any New
Assignor’s right, title and interest in any asset subject to liens described in
clause (2) of Section 8.1(h) of the Credit Agreement, to the extent that the
Lender (as defined in that certain Loan Agreement by and among Huntsman
Headquarters Corporation, Huntsman Petrochemical Corporation, Huntsman Chemical
Corporation, Huntsman Packaging Corporation and U.S. Bank of Utah dated as of
December 17, 1996 (the “Headquarters Loan Agreement”) has consented to the grant
by Huntsman Headquarters Corporation of a security interest in any Collateral
(as defined in the Headquarters Loan Agreement) hereunder.

 

(b)           The security interests of the Collateral Agent under this
Supplement and the Agreement extend to all Collateral of the kind which is the
subject of this Supplement and the Agreement (but subject to the limitations
contained in this Supplement and the Agreement) which any New Assignor may
acquire at any time during the continuation of this Agreement.

 

(c)           The Collateral shall not include any property or assets (whether
tangible or intangible, including without limitation, Capital Stock) or any
right, title or interest in respect thereof (i) which constitutes the Capital
Stock (as defined in the Senior Secured Notes Indenture) of Subsidiaries (as
defined in the Senior Secured Notes Indenture) of the Borrower or of any
Guarantor (as defined in the Senior Secured Notes Indenture), or any Stock
Rights or Proceeds thereof in any Capital Stock, (ii) which is subject to an
agreement that expressly prohibits the assignment thereof, or the creation of a
security interest therein (including, without limitation, Receivables subject to
a Permitted Accounts Receivables Securitization), (iii) to the extent that any
law or regulation applicable to such rights or property prohibits the assignment
thereof or the creation of a security interest therein and (iv) to the extent
that such collateral is not required to be pledged under Section 7.11(a), (c) or
(d) of the Credit Agreement; provided, however, that such rights and property
described in the preceding clauses (ii) and (iii) shall be excluded from the
Collateral only to the extent and for so long as such agreement (in the case of
clause (ii)) or

 

4

--------------------------------------------------------------------------------


 

such law (in the case of clause (iii)) continues to expressly prohibit the
creation of such security interest, and upon the expiration of such prohibition,
the rights and property as to which such prohibition previously applied shall
automatically be included in the Collateral, without further action on the part
of any New Assignor or the Collateral Agent.

 

 (d)          Notwithstanding Sections 1.1(a) and (b), of the Agreement and
Sections 2.1(a) and (b) of this Supplement, for the avoidance of doubt,
Collateral shall not include Capital Stock and equity interests, or portion
thereof, of Persons organized outside the United States which would otherwise be
required to be pledged to the Collateral Agent pursuant to the terms hereof
(“Foreign Equity Interests”) but which are pledged pursuant to collateral
documents (“Foreign Pledge Documents”) governed by the laws of a jurisdiction
other than any State or Federal laws of the United States of America.

 

2.2          Delivery of Pledged Stock and Pledged Intercompany Notes.  The
Pledged Intercompany Notes listed on Schedule B and the certificates
representing the Pledged Stock listed on Schedule C (other than the shares of
capital stock of foreign entities which are not certificated) shall be delivered
to the Collateral Agent contemporaneously herewith together with appropriate
undated note powers and stock powers duly executed in blank.  Neither the
Collateral Agent nor any Secured Party shall be obligated to preserve or protect
any rights with respect to the Pledged Intercompany Notes or the Pledged Stock
or to receive or give any notice with respect thereto whether or not the
Collateral Agent or any Secured Party is deemed to have knowledge of such
matters.  The Collateral Agent agrees to hold such Pledged Stock, the Pledged
Intercompany Notes and any other Collateral in its possession for the benefit of
the Secured Parties.

 

2.3          Continued Performance by New Assignor.  The assignments and
security interests under the Agreement and this Supplement granted to the
Collateral Agent shall not relieve any New Assignor from the performance of any
term, covenant, condition or agreement on such New Assignor’s part to be
performed or observed under or in respect of any of the Collateral pledged by it
hereunder or under the Agreement or from any liability to any Person under or in
respect of any of such Collateral or impose any obligation on the Collateral
Agent to perform or observe any such term, covenant, condition or agreement on
such New Assignor’s part to be so performed or observed or impose any liability
on the Collateral Agent for any act or omission on the part of such New Assignor
relative thereto or for any breach of any representation or warranty on the part
of such New Assignor contained in this Agreement or any other Loan Document, or
in respect of the Collateral pledged by it hereunder or made in connection
herewith or therewith.

 

2.4          Power of Attorney.  By way of securing its obligations under the
Agreement and this Supplement, each New Assignor hereby constitutes and appoints
the Collateral Agent its true and lawful attorney, irrevocably, with full power
after the occurrence of and during the continuance of an Event of Default (in
the name of such New Assignor or otherwise), in the Collateral Agent’s
discretion, to take any action and to execute any instrument which the
Collateral Agent may reasonably deem necessary or advisable to accomplish the
purposes of the Agreement and this Supplement, which appointment as attorney is
coupled with an interest.

 

5

--------------------------------------------------------------------------------


 

ARTICLE III

 

MISCELLANEOUS

 

3.1.         Definitions.  Capitalized terms used herein (including in the
recitals hereto) without definition shall have the meanings ascribed to them in
the Agreement (including meanings ascribed pursuant to Section 14.13 of the
Agreement).

 

3.2.         Headings.  Article and Section headings used in this Supplement are
for convenience only and shall not affect the construction of this Supplement.

 

3.3.         Severability.  Any provision of this Supplement which is prohibited
or unenforceable in any jurisdiction shall not invalidate the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

3.4.         Binding Effect; Successors and Assigns.  This Supplement shall be
binding upon and inure to the benefit of each of the parties hereto and each of
the Secured Parties and their respective permitted successors and assigns, and
nothing herein or in the Agreement or in any Mortgage is intended or shall be
construed to give any other Person any right, remedy or claim under, to or in
respect of this Supplement, the Agreement or any Mortgage.

 

3.5.         Governing Law.  THE PROVISIONS OF THIS SUPPLEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND THE DECISIONS OF THE
STATE OF NEW YORK.

 

3.6.         Full Force and Effect.   Except as expressly supplemented hereby,
the Security Agreement shall remain in full force and effect.

 

3.7.         Fees.  Each New Assignor agrees to reimburse the Collateral Agent
for its respective reasonable out-of-pocket expenses (including Attorney Costs)
incurred in connection with the preparation, execution and delivery of this
Supplement and the taking of all actions required hereby.

 

3.8.         Counterparts.  This Supplement may be executed in separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplement No. 1 to the
Collateral Security Agreement to be duly and properly executed and delivered as
of the date first written above.

 

 

HUNTSMAN ADVANCED MATERIALS HOLDINGS

 

LLC

 

 

 

 

 

By:

/s/ Sean Douglas

 

 

Name:

Sean Douglas

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

Notice Address for the above Subsidiary:

 

 

 

c/o Huntsman International LLC

 

500 Huntsman Way

 

Salt Lake City, Utah 84108

 

 

 

 

 

HUNTSMAN ADVANCED MATERIALS LLC

 

 

 

 

 

By:

/s/ Sean Douglas

 

 

Name:

Sean Douglas

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

Notice Address for the above Subsidiary:

 

 

 

c/o Huntsman International LLC

 

500 Huntsman Way

 

Salt Lake City, Utah 84108

 

 

 

 

 

HUNTSMAN ADVANCED MATERIALS AMERICAS,

 

INC.

 

 

 

 

 

By:

/s/ Sean Douglas

 

 

Name:

Sean Douglas

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

Notice Address for the above Subsidiary:

 

7

--------------------------------------------------------------------------------


 

 

c/o Huntsman International LLC

 

500 Huntsman Way

 

Salt Lake City, Utah 84108

 

8

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed to:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Collateral Agent and as UK Security Trustee

 

 

 

 

 

By:

/s/ Omayra Laucella

 

 

Name:

Omayra Laucella

 

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ Susan LeFevre

 

 

Name:

Susan LeFevre

 

 

Title:

Director

 

 

9

--------------------------------------------------------------------------------